DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election, with traverse, of Group II directed to an extruded composite material sheet or panel and a composite panel is acknowledged.  Applicant argues that the restriction requirement has not established the absence of “special technical features” without discussion.  The restriction requirement filed on November 20, 2020 stated a lack of unity of invention because the present claims do not present a contribution over the prior art in that reference WO2011/156128 teaches in paragraphs 0022 and 0051 glass fibers embedded in a thermoplastic resin wherein at least 30% of the fibers are oriented in the machine direction [longitudinally in the direction of extrusion] and also oriented in the cross machine direction.  The present claims do not contribute over the prior art.  The restriction requirement is deemed proper and thus made FINAL.  Accordingly, claims 1-8 are withdrawn from consideration at this time.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9 and 16 are rendered indefinite because it is unclear as to what the phrase “the of the three dimensional fiber structure” refers.  For purposes of examination, Examiner is interpreting the phrase to refer to “the fibers of the three dimensional fiber structure”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9-10 and 13-16 are rejected under 35 U.S.C 103 as being unpatentable by Chen, U.S. Pre Grant Publication 20130072626.
	Regarding claims 9 and 16, Chen discloses a fiber reinforced thermoplastic tape [sheet] [0008].  Paragraph 0011 discloses that the fiber reinforced tape comprises at least 30 percent fiber and at least 2 weight percent thermoplastic resin wherein the tape has machine and cross direction dimension with the proviso that at least 30 percent of the fibers are oriented in the machine direction.  With at least 30 percent of the fibers being oriented in the machine direction,  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Paragraph 0032 discloses that the “machine direction” refers to the direction parallel to the forward movement of the material through an extruder.  Paragraph 0033 discloses that “cross direction” refers to perpendicular to the machine direction.  Reference claim 5 discloses that the fibers have a length ranging from 4 to 15 mm [predetermined length].  Paragraph 0052 discloses that the tape has dimensions of 1 to 50 mm in width, 0.2 to 1.5 mm in thickness and of indefinite length [three dimensional structure].  

	Regarding claim 10, paragraph 0052 discloses that the tape has a thickness ranging from 0.2 to 1.5 mm.  Paragraph 0011 discloses that at least 30 percent of the fibers in the tape are at least partially oriented along the longitudinal axis of the tape [distribution percentage of the orientation of fibers relative to the direction of extrusion varies along the thickness of the sheet [tape]].






	Regarding claim 13, paragraph 0041 discloses that the thermoplastic resin can include polyolefins that include polyolefin homopolymers and interpolymers   Paragraph 0044 discloses the use of very low density polyethylene.

	Regarding claim 14, paragraph 0035 discloses that the fiber can include glass fiber.

	Regarding claim 15, paragraph 0048 discloses that the amount of resin is at least 2 weight percent in the fiber bundle.  Paragraph 0048 discloses that the amount of resin in the fiber bundle does not exceed 80 weight percent based on the weight of the fiber bundle.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  The fibers and the thermoplastic material can be present in the same proportion.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786